As filed with the Securities and Exchange Commission on December 12, 2013 Registration No. 001- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OIS Accommodations SpinCo Inc. (Exact name of registrant as specified in its charter) Delaware 46-3831207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Three Allen Center, 333 Clay Street, Suite 4620, Houston, Texas (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (713) 652-0582 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Common stock, par value $0.01 per share The New York Stock Exchange, Inc. Securities to be registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer x Smaller reporting company ☐ (Do not check if a smaller reporting company) INFORMATION REQUIRED IN REGISTRATION STATEMENT CROSS-REFERENCE SHEET BETWEEN INFORMATION STATEMENT AND ITEMS OF FORM 10 The information required by the following Form 10 Registration Statement items is contained in the Information Statement sections that we identify below, each of which we incorporate in this report by reference: Item 1. Business The information required by this item is contained under the sections “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” “Arrangements Between Oil States and Our Company” and “Other Related Party Transactions” of the Information Statement. Those sections are incorporated herein by reference. Item 1A. Risk Factors The information required by this item is contained under the section “Risk Factors” of the Information Statement. That section is incorporated herein by reference. Item 2. Financial Information The information required by this item is contained under the sections “Summary,” “Selected Historical Combined Financial Data,” “Unaudited Pro Forma Combined Financial Statements,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Description of Capital Stock” and “Index to Financial Statements, Supplementary Data and Schedules” of the Information Statement. Those sections are incorporated herein by reference. Item 3. Properties The information required by this item is contained under the section “Business” of the Information Statement. That section is incorporated herein by reference. Item 4. Security Ownership of Certain Beneficial Owners and Management The information required by this item is contained under the section “Security Ownership of Certain Beneficial Owners and Management” of the Information Statement. That section is incorporated herein by reference. Item 5. Directors and Executive Officers The information required by this item is contained under the section “Management” of the Information Statement. That section is incorporated herein by reference. Item 6. Executive Compensation The information required by this item is contained under the section “Executive Compensation” of the Information Statement. That section is incorporated herein by reference. Item 7. Certain Relationships and Related Transactions, and Director Independence The information required by this item is contained under the sections “Management,” “Executive Compensation,” “Arrangements Between Oil States and Our Company” and “Other Related Party Transactions” of the Information Statement. Those sections are incorporated herein by reference. Item 8. Legal Proceedings The information required by this item is contained under the section “Business—Legal Proceedings” of the Information Statement. That section is incorporated herein by reference. Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters The information required by this item is contained under the sections “Risk Factors,” “The Spin-Off,” “Dividend Policy,” “Executive Compensation” and “Description of Capital Stock” of the Information Statement. Those sections are incorporated herein by reference. Item 10. Recent Sales of Unregistered Securities The information required by this item is contained under the sections “Description of Capital Stock—Recent Sale of Unregistered Securities.” That section is incorporated herein by reference. Item 11. Description of Registrant’s Securities to be Registered The information required by this item is contained under the section “Description of Capital Stock” of the Information Statement. That section is incorporated herein by reference. Item 12. Indemnification of Directors and Officers The information required by this item is contained under the section “Description of Capital Stock—Limitations on Liability and Indemnification of Officers and Directors” of the Information Statement. That section is incorporated herein by reference. Item 13. Financial Statements and Supplementary Data The information required by this item is contained under the sections “Selected Historical Combined Financial Data,” “Unaudited Pro Forma Combined Financial Statements,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Description of Capital Stock” and “Index to Financial Statements, Supplementary Data and Schedules” of the Information Statement. Those sections are incorporated herein by reference. Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 15. Financial Statements and Exhibits (a)Financial Statements The information required by this item is contained under the section “Index to Financial Statements, Supplementary Data and Schedules” beginning on page F-1 of the Information Statement. That section is incorporated herein by reference. (b)Exhibits The following documents are filed as exhibits hereto: Exhibit No. Description 2.1* Form of Separation and Distribution Agreement between Oil States International, Inc. and OIS Accommodations SpinCo Inc. 3.1* Form of OIS Accommodations SpinCo Inc. Amended and Restated Certificate of Incorporation 3.2* Form of OIS Accommodations SpinCo Inc. Amended and Restated By-laws Exhibit No. Description 10.1* Form of Transition Services Agreement between Oil States International, Inc. and OIS Accommodations SpinCo Inc. 10.2* Form of Tax Sharing Agreement between Oil States International, Inc. and OIS Accommodations SpinCo Inc. 10.3* Form of Employee Matters Agreement between Oil States International, Inc. and OIS Accommodations SpinCo Inc. 10.4* Form of Indemnification and Release Agreement between Oil States International, Inc. and OIS Accommodations SpinCo Inc. 10.5* Credit Agreement of OIS Accommodations SpinCo Inc. 10.6* Form of OIS Accommodations SpinCo Inc. 2013 Incentive Plan 10.7* Form of Grant Agreements 10.8* Form of Employment Agreements 10.9* Form of Indemnification Agreements 21.1* List of Subsidiaries of OIS Accommodations SpinCo Inc. Information Statement, preliminary and subject to completion, dated December 12, 2013 * To be filed by amendment. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. OIS Accommodations SpinCo Inc. By: /s/Bradley J. Dodson Bradley J. Dodson President and Chief Executive Officer
